Exhibit 10.1

EMPLOYMENT AGREEMENT

          This EMPLOYMENT AGREEMENT is made as of October 1, 2002, by and
between Senetek PLC, a company organized under the laws of England (the
“Company”), and Andreas Tobler (the“Employee”), with reference to the following
facts:

RECITALS:

          The Company desires to employ the Employee and the Employee desires to
be employed by the Company, initially as the Company’s Chief Operating
Officer/Managing Director, Europe.  In consideration of the foregoing recitals
and the mutual covenants herein set forth, the parties agree as follows:

          1. Employment: Acceptance. The Company hereby employs the Employee and
the Employee hereby accepts employment by the Company as the Company’s Chief
Operating Officer/Managing Director, Europe, or in such other capacity
consistent with the Employee’s experience and competencies and of a level at
least comparable to the position specified above as may be assigned to the
Employee by the Chief Executive Officer of the Company.  The Employee agrees
that at such time, not sooner than four months or later than eight months after
the date hereof, as the Chief Executive Officer of the Company so directs, the
Employee will relocate to the United Kingdom to head the Company’s European
Headquarters, at which time the Employee’s title shall be changed to President,
Europe.  The Company shall pay the Employee’s reasonable costs of moving
personal effects from his current residence in Austria and his temporary
residence in the Napa, California area, in accordance with the Company’s normal
relocation policy.




--------------------------------------------------------------------------------

          2. Duties and Powers.  The Employee agrees to devote his full business
time, attention, energies and abilities to the proper management and conduct of
the Company’s business, provided that, subject to Section 7.3, the Employee may
serve on the Board of Directors, advisory committee, or the like of not more
than two for-profit or not-for-profit business organizations at any one time
during the Term, provided, further, that such service does not interfere with or
detract from the Employee’s services on behalf of the Company.  The Employee
shall have full power and authority, subject to the By-laws of the Company and
the direction of the Chief Executive Officer, generally to manage, administer
and conduct the business and affairs of the Company within the Employee’s area
of responsibility, and shall have such other duties, powers and authority as are
prescribed by the Chief Executive Officer in accordance with the By-laws of the
Company.

          3. Term. The employment of the Employee by the Company pursuant to
this Agreement shall commence on the date hereof and continue until October 1,
2005, unless the Employee’s employment is sooner terminated in accordance with
Section 5 or 6.

          4. Compensation. The Company hereby agrees to pay to the Employee an
annual salary of $180,000.  Such salary shall be payable in installments
according to the Company’s regular payroll practice, subject, if applicable, to
withholding and social security, unemployment and other taxes; provided that if
the Employee’s employment terminates on any date other than on the last day of a
calendar month, then the compensation payable pursuant to this Section 4 for the
monthly period during which the period of employment has been terminated shall
be prorated.

          5. Other Benefits.

          5.1     Housing Allowance.  The Employee shall be entitled to a
housing allowance of $1,500

2




--------------------------------------------------------------------------------

per month to be applied to the rental of a temporary residence in the Napa,
California area, until such time as the Employee relocates to the United Kingdom
as provided in Section 1.  Upon such relocation, the Employee shall not be
entitled to any further housing allowance but the Employee’s salary shall be
increased to $198,000 per year.

          5.2     Management Bonus Plan.  Commencing with calendar year 2003,
the Employee shall be eligible to participate in a Management Bonus Plan to be
developed and administered by the Compensation Committee of the Board pursuant
to which, for each calendar year, participants may earn, based on individual
performance, up to a percentage of the participant’s salary established at the
beginning of the year, payable from a bonus fund measured by the extent to which
the Company’s performance during the year exceeds budget, such bonus to be
payable in cash and/or shares of the Company’s stock, all as determined by the
Compensation Committee and Chief Executive Officer.

          5.3     Vacation. The Employee shall be entitled to take an annual
vacation in accordance with the policy of the Company with respect thereto. The
Company policy for executives is three weeks of paid vacation during each
complete 12-month period of employment.

          5.4     Expenses.  The Company shall reimburse the Employee for
reasonable travel, entertainment and other business expenses incurred in
connection with the performance of his duties hereunder, in accordance with the
policy of the Company with respect thereto.

          5.5     Employee Benefit Plans.  The Employee shall be entitled to
participate, on the same terms as other employees of the Company of the
Employee’s level, in any medical, dental or other health plan, pension plan,
profit-sharing plan, and life or disability insurance plan that the Company may
from time to time adopt or maintain, any of which may be changed, terminated or
eliminated by the Company at any time in its exclusive discretion.

          5.6      Car Allowance.  Employee shall be entitled to a car allowance
in the amount of $500 per month.

3




--------------------------------------------------------------------------------

          5.7     Stock Option.  The Chief Executive Officer shall recommend to
the Compensation Committee of the Board that within 15 days after the date
hereof Employee be granted stock options to purchase 200,000 American Depositary
Shares representing Common Stock of the Company at an exercise price equal to
the market price of the American Depositary Shares on the date of grant and with
a four year vesting schedule, in accordance with the Company’s Stock Option Plan
1.

          6. Termination.

          6.1     By the Company for Cause.  The Company may terminate this
Agreement and the Employee’s  employment for cause, effective immediately on the
day it gives notice of such termination to the Employee. “Cause” for this
purpose shall be defined as insobriety; conviction of a misdemeanor involving
moral turpitude or a felony; illegal business practices in connection with the
Company’s business; misappropriation of the Company’s assets; willful violation
of Company policies; excessive absence of the Employee from his employment
during usual working hours for reasons other than vacation, disability or
sickness; or any material breach by the Employee of any term or provision of
this Agreement. (including without limitation any failure to perform his duties
hereunder in accordance with the directions of the Chief Executive Officer).  On
such termination for cause, the Employee shall be entitled only to his
compensation hereunder to the date of such termination, and shall not be
entitled to any other compensation, including, without limitation, any severance
compensation.

          6.2     Disability.  If the Employee becomes unable to fully perform
the Employee’s duties hereunder because of legal disability (including an
injunction or similar order or decree of a court of competent jurisdiction
preventing or severely impairing the performance of his duties hereunder), the
Company may terminate this Agreement by written notice to Employee effective on
the date stated in the notice.  In addition, except as otherwise required by
applicable law, if the Employee becomes unable to fully perform the Employee’s
duties hereunder because of physical or mental injury or illness and

4




--------------------------------------------------------------------------------

such inability continues for a period of six consecutive months or eight months
in any twelve month period, the Company may terminate this Agreement by written
notice to the Employee effective at the end of such six month or twelve month
period, and the Employee shall not be entitled to any compensation or other
payment after the effective date of such notice, provided however, Employee
shall be entitled to disability benefits under any Company provided disability
benefit plan.

          6.3     Death. In the event of the Employee’s death during the term of
this Agreement, this Agreement shall automatically terminate on the date of
death, and the Employee’s legal representative shall be entitled to receive
payment of the Employee’s compensation hereunder to the date of the Employee’s
death, and shall not be entitled to any other compensation or payment, provided,
however, that Employee’s designated beneficiary shall be entitled to death
benefits under any Company-provided life insurance plan or program in which the
Employee participated on the date of death.

          6.4      Other Termination.  The Company reserves the full right and
authority to terminate the Employee’s employment otherwise than as provided in
Section 6.1, 6.2 or 6.3, for any reason or without reason.  The Employee
reserves the full right and authority to terminate the Employee’s employment in
the event of a material breach by the Company of the terms of this Agreement,
provided that the Employee shall give the Company fifteen days’ prior written
notice of such breach and the Company shall have the right to cure such breach
during such period, or in the event that the Compensation Committee of the Board
shall not grant stock options as recommended by management as provided in
Section 5.5.  If the Company or the Employee so terminates the Employee’s
employment, the Employee shall be entitled to receive (subject to compliance
with the terms of Section 7) continued payment of the Employee’s compensation
under Section 4, at the rate in effect on the date of termination, for a period
of twelve months, in lieu of any and all other benefits provided under this
Agreement other than as provided in any benefit plans of the Company in which
the Employee then participates.  Provided that the Company complies with its
obligation of timely payment of compensation as set forth herein, the

5




--------------------------------------------------------------------------------

Employee hereby waives, to the fullest extent permitted by law, any and all
other claims or causes of action, whether statutory, contractual, tortuous or
other, based upon or arising out of such termination of employment.

           6.5     Merger or Sale of Assets. This Agreement shall not be
terminated by any reorganization, merger or consolidation of the Company, any
sale of all of substantially all of the assets of the Company, or the adoption
by the stockholder of the Company of a plan relating to the liquidation or
dissolution of the Company in connection with any such other transaction
(collectively, a “Corporate Event”), if a surviving or resulting corporation or
other entity or person continues (or resumes after a period of not more than
sixty days) the business of the Company. In any such event, if the business of
the Company is so continued or so resumed, this Agreement shall be binding on
and shall inure to the benefit of the corporation or other entity or person
surviving or resulting or to which such assets shall have been transferred, and
the Employee shall be assigned duties with respect to that part or division of
such corporation or other entity or person that continues the business of the
Company that are as comparable as possible to the Employee’s duties with respect
to the Company immediately prior to such transaction. If, in any such event, the
business of the Company is not so continued or so resumed, such event shall be
deemed to constitute termination pursuant to Section 6.4., except as otherwise
provided in Section 6.6.

          6.6      Hostile Change of Control.  In the event of (a) any Corporate
Transaction following which those persons who were stockholders of the Company
immediately prior to such Corporate Transaction hold less than a majority of the
voting power of the surviving or resulting corporation or other legal entity, or
(b) any acquisition by any individual or group acting in concert of a
controlling bloc of the voting securities of the Company, or (c) any change in
the Board such that a majority of the members have served less than twelve
months and were not elected or nominated for election by a majority of members
who have served for at least twelve months, then unless any such event described

6




--------------------------------------------------------------------------------

in clause (a), (b) or (c) was approved in advance by a majority of members of
the Board of Directors who have served for at least twelve months or were
elected or nominated for election by a majority of members of have served for at
least twelve months, if within twelve months after such event the Employee’s
employment is terminated as provided in Section 6.4, then in lieu of the
severance provided for in Section 6.4, the Company shall pay to the Employee in
a lump sum an amount equal to the lesser of (i) three times the sum of the
Employee’s total cash compensation (inclusive of bonus, if any) during the
calendar year of the Term in which the Employee received the highest total cash
compensation, or (ii) the maximum amount that could be paid to the Employee
without causing any payments made to the Employee with respect to such event to
constitute an “excess parachute payment” as such term is defined in Section
280G(b)(1) of the Internal Revenue Code or any successor provision thereof.

          7. Trade Secrets. Patents. Competition. Etc.

          7.1     Trade Secrets:  The Employee acknowledges that as an officer
and employee of the Company he has had and will have access to and has and will
become acquainted with various trade secrets and other proprietary and
confidential information of the Company (the “Trade Secrets”), which may consist
of, among other things, designs, equipment, devices, patterns electronically
recordable data or concepts, computer programs, software and hardware, software
and hardware enhancements, modifications and improvements, secret inventions,
processes, compilations of information, books, papers, records and
specifications, names, buying habits and practices of customers or potential
customers of the Company, marketing methods, operating practices and related
data, names of vendors and suppliers, costs of materials, prices the Company
obtains or has obtained or at which it sells or has sold its products or
services, manufacturing and sales costs, lists or other written records used in
the Company’s business, compensation paid to Company employees and consultants
and other terms of employment, all of which are owned by the Company and are
regularly used or contemplated to be used

7




--------------------------------------------------------------------------------

in the business of the Company.

          The Employee agrees that he will not at any time, whether during or
subsequent to the term of his employment by the Company, without the specific
written consent of the Company in the particular case, directly or indirectly
use, disclose or communicate to any person or entity any Trade Secrets, for any
purpose, except such as have been publicly disclosed through no act or omission
of the Employee. The Employee further acknowledges and agrees that this Section
7 prohibits and precludes any use of Trade Secrets by him or by any person
obtaining any Trade Secrets directly or indirectly from him in competition with
the Company.

          The Employee further agrees that all written materials, including
without limitation files, records, documents, drawings and specifications, and
all equipment and devices and all other items relating to the business of the
Company, whether prepared by or with the assistance of the Employee or otherwise
coming into his possession, control or knowledge, are and shall remain the
exclusive property of the Company.  On termination of his employment with the
Company for any reason, the Employee agrees to deliver promptly to the Company
all of the foregoing which are or have been in his possession or under his
control.

          7.2     Inventions. Designs and Patents.  The Employee agrees that he
will promptly and fully inform and disclose to the Company all inventions,
designs, improvements and discoveries which he conceives, alone or together with
others, during the term of this Agreement which relate to the existing or
contemplated business of the Company (“Inventions”). All Inventions under this
Section 7.2 are and shall remain the exclusive property of the Company. The
Employee agrees to assist the Company to obtain any and all patents, trademarks,
service marks and copyrights relating to Inventions under this Section 7.2 and
to execute all documents and do

8




--------------------------------------------------------------------------------

all things necessary to obtain letters patent and trademark, service mark and
copyright registrations, to vest the Company with full and exclusive title to
each Invention under this Section 7.2, all as and to the extent the Company may
request providing that the Company will reimburse employee for time and/or
expenses if Employee is not employed with the Company at the time that requests
for assistance with patents and/or inventions is made.

          Notwithstanding the foregoing provisions of this Section 7.2, this
Section 7.2 shall not apply to an Invention developed entirely on the Employee’s
own time without using the Company’s equipment, supplies, facilities, or trade
secret information except for those Inventions that result from any work
performed by the Employee for the Company. The Employee acknowledges that this
paragraph constitutes the notification contemplated by California Labor Code
section 2872.

          7.3     Competition and Solicitation.  The Employee agrees that the
Employee will not knowingly at any time during employment by the Company
directly or indirectly own other than a passive investment interest in, or be
connected as an officer, employee, agent, independent contractor, consultant,
partner, or principal with, any corporation, partnership, proprietorship,
association, or other entity or person engaged in developing, producing,
designing, providing, soliciting orders for, selling, distributing or marketing
products or services that competes with the Company’s products, services or
business.

          Provided that the Company complies with its obligation of timely
payment of compensation hereunder, the Employee further agrees that the Employee
will not knowingly at any time during employment by the Company and for a period
of one year following termination (voluntary or involuntary, whether or not for
cause) of  the Employee’s employment with the Company, directly or indirectly,
and whether or not for compensation, interfere with the business of the Company
in any manner, including, without limitation, (a) by diverting or attempting to
divert from the Company any

9




--------------------------------------------------------------------------------

business in which the Company is engaged or to the knowledge of Employee
contemplates engaging, or (b) by inducing any employee of the Company to leave
the Company’s employ or any consultant or other independent contractor for the
Company to change or terminate any relationship between that person and the
Company.

          7.4     Injunctive Relief.  The Employee acknowledges and agrees that
failure to perform any of the Employee’s covenants in this Section 7 would cause
irreparable injury to the Company and cause damages to the Company which would
be difficult or impossible to quantify or redress with money damages.
Accordingly, without limiting any remedies that may be available with respect to
any breach of this Agreement, upon a showing by the Company of a breach or
threatened breach of this Section 7 by the Employee, the Employee consents to
the entry of an injunction to restrain any breach of this Section 7.

          7.5     Infringement.  The Employee represents and warrants that the
Employee does not knowingly possess and will not knowingly use, in connection
with the Employee’s employment by the Company, any trade secrets or other
confidential or proprietary information or intellectual property in which any
other person has any right, title or interest and that the Employee’s employment
by the Company as contemplated hereby will not infringe or violate the rights of
any other corporation, partnership, firm, proprietorship, association or other
person.

          7.6.     Survival.  The representations, warranties and agreements in
this Section 7 shall survive any cancellation, termination, rescission or
expiration of this Agreement and any termination of the Employee’s employment
with the Company.

          8. Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision hereof.

10




--------------------------------------------------------------------------------

          9. Notices. Except as otherwise specifically provided herein, any
notice, consent, demand or other communication to be given under or in
connection with this Agreement shall be in writing and shall be deemed duly
given on the date delivered personally or transmitted by facsimile transmission,
or one day after being deposited with Federal Express or other nationally
recognized delivery service for overnight delivery, or three days after being
mailed by first class mail, charges or postage prepaid, properly addressed, if
to the Company, at its principal office, and, if to the Employee, at his address
set forth following his signature below. Either party may change such address
from time to time by notice to the other.

          10. Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of California.

          11. Assignment. Except as otherwise specifically provided herein,
neither party shall assign this Agreement or any rights hereunder without the
consent of the other party, and any attempted or purported assignment without
such consent shall be void; provided that the Employee’s consent shall not be
required hereby for any of the transactions to which section 6.5 hereof refers.
This Agreement shall otherwise bind and inure to the benefit of the parties
hereto and their respective successors, assigns, heirs, legatees, devisees,
executors, administrators and legal representatives.

          12. Entire Agreement.  This Agreement contains the entire agreement of
the parties and supersedes all prior or contemporaneous negotiations,
correspondence. understandings and agreements between the parties regarding the
subject matter of this Agreement. This Agreement may not be amended or modified
except in writing signed by both parties and supported by new consideration.

11




--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, this Agreement has been duly executed by or on
behalf of the parties hereto as of the date first above written.

 

 

SENETEK PLC

 

 

 

 

 

 

 /s/ Andreas Tobler

 

By:

 /s/ Frank J. Massino

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Andreas Tobler

 

 

Frank J. Massino, Chairman & CEO

12